DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Rejoinder
Claim 1-16 directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP§ 821.04(b), claims 17-20, directed to a separate method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirem77ent as set forth in the Office action mailed on 11/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim maybe subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211,1215, 170 USPQ129, 131-32 (CCPA 1971). See also MPEP § 804.01



Allowable Subject Matter
Claim(s) 1-3, 5-20 as filed 3/8/22 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.
Regarding claims 1 and 17, Graziani teaches a pressure converter system for sustainably forcing saline water through a semi-permeable membrane (intended use), the pressure converter system comprising: - a hydraulic oil pump (16); - a hydraulic oil cylinder (21) comprising pressurized oil generated from the hydraulic oil pump; - a sustainable energy source (17 - electric motor) for powering the hydraulic oil pump; - a saline water cylinder (22) containing saline water; wherein the hydraulic oil cylinder and the saline water cylinder are connected using a piston (piston rod between 21 and 22); and - an electrical circuit (14) for determining a direction of movement of the piston. The claimed invention distinguishes over XXX in that there is no teaching or suggestion of  an electrical and determining a direction of movement of the piston using an electrical circuit, the electrical circuit further comprising a voltage regulator, un RS flip-flop and a relay.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777